DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1; Nowodzinski et al. disclose: positioning a diamond slide comprising a plurality of nitro vacancy (NV) centers (pg.1551 fig.2 a) the top part is the diamond slide the NV centers are in the slide (red color)) in proximity of an IC chip (pg.1551 fig.2 a) the bottom part is the IC): exciting the NV via use of light (pg.1551 fig.2 a) the green color is the pump light), resulting in an NV fluorescence (pg.1551 fig.2 c)); tuning a current applying an external bias direct current (DC) magnetic field for tuning a resonant frequency of the NV centers (pg.1552 fig.3 c)), thereby influencing the NV fluorescence, providing an optical readout of the NV fluorescence (pg.1551 fig.2), wherein the optical readout provides quantum states of the NV centers (pg.1550 fig.1), thereby providing a spectra of electromagnetic fields of the IC chip (pg.1550 fig.1);. Englund et al. disclose: determining at least one of the group comprising clock frequencies of the IC chip, referred to herein as determined clock frequencies, and data bandwidth of the IC chip, referred to herein as determined data bandwidth of the IC chip, from the spectra of electromagnetic fields of the IC chip (para. [0046]). The prior arts of reference fail to teach, disclose, suggest or make obvious: comparing at least one of the group comprising determined clock frequencies and determined data bandwidth, to at least one of the group comprising expected clock frequencies of the IC chip and expected data bandwidth of the IC chip.
Regarding claim 18; Nowodzinski et al. disclose: positioning a diamond slide (pg.1551 fig.2 a) the top part is the diamond slide the NV centers are in the slide (red color)) comprising a plurality of nitrogen vacancy (NV) centers in proximity of an IC chip, the IC chip configured to transmit data; (pg.1551 fig.2 a) the bottom part is the IC): exciting the NV via use of light (pg.1551 fig.2 a) the green color is the pump light), resulting in an NV fluorescence (pg.1551 fig.2 c)); tuning a current applying an external bias direct current (DC) magnetic field for tuning a resonant frequency of the NV centers (pg.1552 fig.3), thereby influencing the NV fluorescence; providing an optical readout of the NV fluorescence, wherein the optical readout provides quantum states of the NV centers (pg.1552 fig.3). Englund et al. disclose: determining a spectrum of the electromagnetic fields associated with the data transmitted by the IC chip (para. [0047]). The prior arts of reference fail to teach, disclose, suggest or make obvious: comparing the  spectrum of the electromagnetic fields associated with the data transmitted by the IC chip to an expected spectrum and based on the comparison determining if a foreign device or software is affecting the IC chip.
Claims 3-7 are allowed on the same grounds as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri  9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                  

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MAMADOU FAYE/
Examiner, Art Unit 2884